Citation Nr: 0307656	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  93-09 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling, for 
the purpose of establishing entitlement to vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision by the New 
Orleans, Louisiana RO that established, for vocational 
rehabilitation purposes, service connection for chronic 
patellofemoral pain syndrome, with markedly symptomatic 
suprapatellar plica, right knee (a right knee disability); 
the evaluation assigned was less than 20 percent.  As such, 
the veteran was notified by letter dated in May 1992 that he 
was not entitled to vocational rehabilitation training since 
he did not have a compensable service-connected disability 
rated as at least 20 percent disabling.  This case was before 
the Board in April 1995, July 1997 and May 2001 when it was 
remanded for additional development.  In a November 2002 
supplemental statement of the case, the RO clarified that the 
evaluation assigned for the veteran's right knee disability 
was 10 percent.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran's right knee disability is manifested by 
manifested by complaints of pain; clinical findings include 
full range of motion and no evidence of subluxation or 
instability.

3.  The veteran's sole service-connected disability, a right 
knee disability, is evaluated as 10 percent disabling.

4.  VA examinations were scheduled to obtain evidence of the 
presence or absence of a serious employment handicap; 
however, the veteran did not report for the examinations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.655(b), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2002).

2.  The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 
3102 (West 2002); 38 C.F.R. §§ 21.40, 21.51 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's 1995, 
1997 and 2001 Remands, and letters from the RO to the 
veteran, in particular June 2001 and April 2002 letters, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable the RO to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire the RO to 
obtain such evidence on his behalf.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  Moreover, VA 
has conducted reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claim.  As noted below, VA attempted to 
assist the veteran by obtaining examinations in May 1995, 
August 1997 and May 2002; however, the veteran failed to 
report to these examinations.  Furthermore, neither the 
veteran nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.

Factual Background

The veteran served on active duty from December 1988 to June 
1992.  A March 1992 Physical Evaluation Board report notes 
the veteran's complaints of right knee pain from kneeling for 
extended periods of time.  He denied locking or significant 
swelling.  A MRI revealed no significant findings suggestive 
of intraarticular damage.  Recent examination revealed full 
range of motion without effusion, marked tenderness.  The 
knee was fully stable and there was no evidence of 
significant ligamentous insufficiency.  X-rays were also 
negative.  The Board found that the veteran's right knee 
disability would probably not improve with additional therapy 
and was not compatible with the rigors of submarine life.  In 
April 1992, the veteran submitted an application for 
vocational rehabilitation.  On his application, he indicated 
that he had received a high school diploma or GED.

By rating decision dated in May 1992, the RO granted, for 
vocational rehabilitation purposes, service connection for 
chronic patellofemoral pain syndrome, with markedly 
symptomatic suprapatellar plica, right knee (a right knee 
disability); the evaluation assigned was less than 20 percent 
under Diagnostic Code 5257, recurrent subluxation or lateral 
instability of the knee.  As such, the veteran was notified 
by letter dated in May 1992 that he was not entitled to 
vocational rehabilitation training since he did not have a 
compensable service-connected disability rated as at least 20 
percent disabling.  Thereafter, the veteran appealed.

The veteran testified during an August 1992 personal hearing 
that he was not wearing a brace on his right knee.  He 
further testified that he experienced pain and swelling in 
his right knee, and had problems climbing stairs and 
squatting.

An October 1992 VA examination report notes the veteran's 
history of inservice knee injury.  The veteran complained of 
pain in and about the patella area, especially on the 
superior lateral side of the patella, where he complained 
there was a bump present.  He also complained that his knee 
swelled occasionally, especially when he ran.  Examination of 
the right knee revealed full range of motion with 
crepitation.  There was a positive McMurray's sign.  
Tenderness was noted along the medial facet of the patella, 
the superior lateral side of the patella and the lateral 
component.  There was some slight tenderness in and about the 
knee area, and some slight swelling was present.  Impression 
was degenerative joint disease of the knee with a torn medial 
meniscus and patellofemoral syndrome, also rule out 
instability of the knee.  X-rays of the right knee revealed 
no evidence of joint effusions, malalignment, calcifications 
within the joint space, or bony destruction.  The joint space 
was well preserved.  The impression was negative right knee.

A December 1992 VA examination report notes that on 
examination of the right knee, range of motion was full.  
There was tenderness under, superior and lateral to the 
patella area of the knee on the femoral condyle where there 
was a palpable plica present.  There was no ligamentous 
laxity.  Positive McMurray's sign could not be determined.  
There was no tenderness along the medial or lateral joint 
lines.  X-rays revealed a normal right knee.  The diagnostic 
impression included: patellofemoral syndrome of the right 
knee with no ligamentous laxity; and suprapatellar plica.

Following remand by the Board in April 1995, the veteran 
failed to report to a May 1995 VA joint examination. 

In a July 1997 Remand, the Board stated that there was no 
evidence of record that the veteran he ever received notice 
of the May 1995 VA examination, and as such, found that the 
veteran should be given another opportunity to report for a 
VA examination.

On August 19, 1997, the RO sent the veteran a letter 
informing him that, among other things, a VA examination was 
to be scheduled in conjunction with his appealed claim, that 
he would be notified of the time and place to report, and 
that failure to report for examination without good cause 
could result in the denial of his claim.

In April 2000, through RO contact with the New Orleans VA 
Medical Center, it was learned that the veteran failed to 
report for a joints examination scheduled for August 18, 
1997, a date prior to the date of the notification letter.  
In a May 2001 Remand, the Board found that there was a 
question as to whether the veteran received notice of 
appointment scheduled in August 1997; the Board directed the 
RO give the veteran another opportunity to report for a VA 
examination.

In May 2001, the RO conducted an Internet search to verify 
the veteran's current address, but found no directory entry 
matches.  

By letter dated in May 2002, the veteran was requested to 
report to scheduled VA medical appointments later that month.  
The request to report for these examinations had apparently 
been sent to his latest known address of record and had not 
been returned as undeliverable by the United States Postal 
Service.  The evidence of record indicates that the veteran 
failed to report to the examinations. 

An October 2002 statement from the Louisiana Department of 
Veterans Affairs indicates that the Parish Service Officers 
for the Jefferson Parish region could not provide a current 
address for the veteran.

Analysis

The veteran contends that he is entitled to a rating in 
excess of 10 percent for a right knee disability for the 
purpose of establishing entitlement to vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.

Pursuant to 38 U.S.C.A. § 3102(1)(A)(2), for an original 
application filed on or after November 1, 1990, basic 
entitlement for vocational rehabilitation training pursuant 
to Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that he be in need of rehabilitation because of 
an employment handicap.

Section 404(a)(b) of Public Law 102-568 amended this 
statutory framework effective October 1, 1993, providing that 
eligibility for Chapter 31 vocational rehabilitation may also 
be established if a veteran has a service-connected 
disability which is compensable at 10 percent which was 
incurred in or aggravated in service on or after September 
16, 1940, and has a serious employment handicap.  

Furthermore, 38 U.S.C.A. §§ 3101 and 3102 were revised 
pursuant to Public Law 104-275, effective October 9, 1996.  
Pursuant to the revised version, 38 U.S.C.A. 
§ 3102(1)(A)(i)(B) states that basic entitlement for 
vocational rehabilitation training pursuant to Chapter 31, 
Title 38, United States Code, requires, in pertinent part, 
that a veteran have a service-connected disability that is 
rated 20 percent disabling or more which was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by the Secretary to be in need of rehabilitation 
because of an employment handicap.  Otherwise, pursuant to 38 
U.S.C.A. § 3102(2)(A)(B), the veteran may instead have a 
service-connected disability which is compensable at 10 
percent which was incurred in or aggravated in service on or 
after September 16, 1940, and is determined by the Secretary 
to be in need of rehabilitation because of a serious 
employment handicap.

An employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain or retain employment 
consistent with his abilities, aptitudes, and interests.  38 
U.S.C.A § 3101; 38 C.F.R. § 21.51(b).  Impairment is defined 
as restrictions on employability caused by service-connected 
and non-service-connected disabilities, deficiencies in 
education and training, negative attitudes toward the 
disabled, and other pertinent factors.  38 C.F.R. § 
21.51(c)(1).

An employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met: (i) the veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability; and (iii) the 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his pattern of abilities, aptitudes and interests.  38 
C.F.R. § 21.51(f)(1).

An employment handicap does not exist when any of the 
following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his 
pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.51(f)(2).

After reviewing the record in the case at hand, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that while the RO 
most recently attempted to obtain a current examination of 
the veteran in May 2002, he failed to report for this 
examination.  The Board further notes that 38 C.F.R. § 
3.655(b) provides that "[w]hen a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of the record."  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998).  
Accordingly, the Board will adjudicate the veteran's claim 
based on the evidence of record.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (the United States Court of Appeals of 
Veterans Claims noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson, supra.

The veteran is currently assigned a rating of 10 percent for 
his right knee disability under Diagnostic Code 5257, 
recurrent subluxation or lateral instability of the knee.  A 
10 percent rating requires slight recurrent subluxation or 
lateral instability; a 20 percent rating requires moderate 
recurrent subluxation or lateral instability; a 30 percent 
rating requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In addition, applicable regulation provides that a knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of the leg limited to 
60 degrees warrants a noncompensable rating, flexion limited 
to 45 degrees warrants a 10 percent rating, flexion limited 
to 30 degrees warrants a 20 percent rating, and flexion 
limited to 15 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  The rating schedule 
also provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Flexion of the knee to 140 degrees is 
considered full and extension to 0 degrees is considered 
full.  See 38 C.F.R. § 4.71, Plate II.  Functional loss, 
which is the inability to perform the normal working 
movements of the body within normal limits, specifically due 
to pain and weakness on motion, should be considered in 
addition to the criteria set forth in the appropriate 
Diagnostic Codes of the Schedule when ascertaining the 
severity of musculoskeletal disabilities.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The Board concludes that the veteran's current evaluation of 
10 percent fully contemplates the level of disability due to 
his service-connected right knee disability.  The evidence of 
record shows that all examination reports and treatment 
records are negative for findings of subluxation or lateral 
instability in the right knee.  Specifically, there was no 
ligamentous laxity.  In order to meet the criteria for a 20 
percent evaluation under Diagnostic Code 5257, the veteran 
would have to show at least moderate recurrent subluxation or 
lateral instability.  This is clearly not the case.

Furthermore, the evidence of record fails to disclose any 
objective findings of flexion or extension of the right knee 
that would even meet the criteria for a compensable rating.  
See Codes 5260, 5261.  VA examination reports dated in 1992 
note full range of motion in the right knee.  The Board notes 
that the veteran has specifically alleged pain as being the 
significant symptom he experiences.  The Board also notes 
that the VA examinations of record had overlooked the manner 
of rating the veteran's pain as mandated by DeLuca, supra.  
Specific conclusions as to how the alleged pain affected 
function were not made at the VA examinations.  In light of 
the failings of the examinations currently of record, another 
examination was required. This was attempted, most recently 
in May 2002, but the veteran did not report for this 
scheduled examination.  Under these circumstances, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for the 
veteran's service-connected right knee disability.

The Board has considered the effect of pain in rating the 
veteran's service connected right knee disability.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  From a functional point of 
view, it is clear that the complaints of pain are not 
reflective of a higher rating.  In other words, the pain 
complaints are not supported by adequate pathology as set 
forth in § 4.40.  Moreover, even considering the complaints 
of pain in relation to functional loss, it is clear that the 
veteran's right knee is not more than 10 percent disabling.

The Board also notes that, in a July 1997 opinion, the VA 
General Counsel concluded that a claimant who had arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  In a later opinion, the General Counsel 
noted that even if the claimant technically has full range of 
motion but motion is inhibited by pain, a compensable rating 
for arthritis under DC 5003 and section 4.59 would be 
available.  VAOPGCPREC 9-98, August 14, 1998.

As discussed above the veteran is in receipt of a 10 percent 
evaluation under Diagnostic Code 5257, other impairment of 
the knee.  The Board finds, consistent with the opinions set 
forth above, that he has no additional right knee disability 
for which a rating may be assigned.  The Board notes that a 
knee disability rated under Diagnostic Code 5257 warrants a 
separate rating for limitation of motion when there is x-ray 
evidence of arthritis and painful motion under 38 C.F.R. § 
4.59.  VAOPGCPREC 9-98, August 14, 1998.  In the case at 
hand, x-rays obtained in 1992 revealed no evidence of 
arthritis.  Therefore, the Board finds that a separate 10 
percent rating is not warranted.

Accordingly, the Board concludes that even with consideration 
of 38 C.F.R. § 4.7, the criteria for a disability rating in 
excess of 10 percent for the right knee disability are not 
met.  The Board also has considered whether the veteran is 
entitled to "staged" ratings for his right knee disability, 
as prescribed by Fenderson.  However, at no time does the 
evidence show entitlement to a rating higher than the 10 
percent rating assigned for the right knee.  The rating 
described above reflects the greatest degree of disability 
shown by the record; thus, staged ratings are not for 
application.

Turning to the question of basic eligibility for vocational 
rehabilitation training under Chapter 31, the Board notes 
that the veteran filed his application for vocational 
rehabilitation benefits in April 1992.  A review of the 
claims folder reveals that the veteran has one service-
connected disability incurred in service after September 16, 
1940, a right knee disability, rated as 10 percent disabling.  
Therefore, under 38 U.S.C.A. § 3102(2), for the veteran to 
prevail on his claim, a "serious employment handicap" must be 
shown.

This requirement has not been met.  In fact, the evidence of 
record does not show that the veteran has any employment 
handicap.  While VA examinations were scheduled to provide a 
more complete picture of the veteran's right knee disability, 
the veteran failed to report to these examinations.  
Therefore, because the evidence of record shows no evidence 
of a serious employment handicap, see 38 C.F.R. § 3.655(b), 
basic entitlement to vocational rehabilitation training under 
Chapter 31 is not established.


ORDER

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling, for 
the purpose of establishing entitlement to vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, is denied.



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

